PER CURIAM.
By a class action complaint for injunctive and declaratory relief, appellants sought, to prevent the City from constructing a public parking lot on property situated between appellants’ condominium and the ocean. The property in question was conveyed to the City as part of a stipulation settling litigation between a predecessor developer and the City. Under the stipulation, the predecessor developer was to build a road on said property within a specified time. However, that time has come and gone and no road was ever built. The trial judge granted appellee a judgment on the pleadings; we think rightly so.
Appellants contended in their complaint that the City was equitably estopped to construct the parking lot because it was aware of misleading statements in the developer’s promotional advertising, which indicated to prospective purchasers that the condominium had an unobstructed view of the ocean. We reject this suggestion of estoppel and hold that the municipality in these circumstances had no duty to monitor the advertising and selling practices of developers of condominiums. The law provides adequate remedies for fraud and misrepresentation in the sale of such property.
Having fully considered all of appellants’ contentions, we find no reversible error demonstrated. Consequently, the judgment appealed from is affirmed.
AFFIRMED.
ANSTEAD, C.J., and DOWNEY and DELL, JJ., concur.